Citation Nr: 0301446	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-01 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to an effective date, prior to April 1, 
2000, for payment of additional Department of Veterans 
Affairs (VA) compensation benefits based on the 
recognition of a dependent spouse.

2.  Whether the veteran's son, JA, should have been 
considered a dependent child prior to April 1, 2000, for 
purposes of payment of additional VA compensation 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to June 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 determination of the 
Boise, Idaho, VA Regional Office (RO), wherein the RO 
determined that additional VA compensation benefits based 
on the recognition of a dependent spouse were payable 
effective April 1, 2000.

In an August 2002 statement, the veteran indicated that he 
was "entitled to the Board of Veterans Appeals hearing 
process."  In a September 2002 statement, the 
representative indicated that the veteran did not want 
another hearing.  Therefore, no further development with 
regard to a hearing is necessary.

In a May 2000 statement, the veteran inquired about the 
status of his request for vocational rehabilitation and 
education benefits.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  In a November 14, 1994, rating decision the RO granted 
entitlement to service connection for post-traumatic 
stress disorder (PTSD), effective April 5, 1994, and a 50 
percent disability rating was assigned for PTSD, effective 
April 5, 1994.  As of April 5, 1994, the veteran's 
service-connected disabilities were rated as 60 percent 
disabling.


3.  In a November 18, 1994, letter, the Oakland, 
California, RO asked the veteran to complete and submit a 
VA Form 21-686c (declaration of status of dependents) 
declaring his marital status and to provide the Social 
Security number for any dependent child or an explanation 
as to why such a child did not have one.

4.  With a year of the request on November 18, 1994, the 
veteran did not submit a VA Form 21-686c or a written 
statement declaring his marital status or provide his 
son's Social Security number or a written statement 
explaining why his son did not have one.

5.  On March 14, 2000, the Boise, Idaho, VA RO received a 
VA Form 21-686c in which the veteran indicated that he was 
still married to CA, whom he married in June 1978, and he 
provided his son's Social Security number.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to April 1, 
2000, for payment of additional VA compensation benefits 
based on the recognition of a dependent spouse have not 
been met.  38 U.S.C.A. §§ 1115, 5103, 5103A, 5107, 5110, 
5111 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.31, 
3.103, 3.109, 3.151, 3.155, 3.158, 3.159, 3.205, 3.209, 
3.216, 3.400, 3.401 (2002); 38 C.F.R. §§ 3.109, 3.151, 
3.155, 3.158, 3.205, 3.216 (1994).

2.  The veteran's son may not be considered a child for VA 
dependency purposes at any time prior to April 1, 2000.  
38 U.S.C.A. §§ 1115, 5103, 5103A, 5107, 5110, 5111 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.31, 3.57, 3.103, 
3.109, 3.151, 3.155, 3.158, 3.159, 3.205, 3.209, 3.216, 
3.400, 3.401 (2002); 38 C.F.R. §§ 3.109, 3.151, 3.155, 
3.158, 3.209, 3.216 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a November 1984 VA Form 21-526 (veteran's application 
for compensation or pension), the veteran indicated that 
he had been married two times; had been divorced from EJ; 
was currently married to CA; and that CA had only been 
married once.  He reported that he had two children: VA, 
who was born in September 1973; and JA, who was born in 
April 1979.  He also provided CA's and VA's Social 
Security numbers and indicated that JA did not yet have 
one.  He certified that the information he had provided 
was true.  He also enclosed copies of his marriage 
certificates to EJ and CA, VA's birth certificate, and 
JA's birth certificate. 

In a January 1985 VA Form 10-10 (application for medical 
benefits), the veteran again reported that he was 
currently married to CA.

In June 1985 the RO granted entitlement to service 
connection for residuals of a shell fragment wound to the 
left lower jaw, effective November 30, 1984, and a 10 
percent disability rating was assigned, effective November 
30, 1984.

On April 5, 1994, the RO received a statement from the 
veteran, which was a claim for service connection for 
PTSD.  In his statement, he reported that he had been 
married twice.

At the September 1994 VA mental disorders examination the 
veteran reported that his first marriage had ended in 
divorce, that his second marriage had taken place in 1978, 
and that he had two children.  One was 20 years old and 
the other 15 years old.

In November 1994 the RO granted entitlement to service 
connection for PTSD, effective April 5, 1994, and a 50 
percent disability rating was assigned, effective April 5, 
1994.  As of April 5, 1994, the veteran's service-
connected disabilities were rated as 60 percent disabling.

A VA Form 21-8947 (compensation and pension award) 
authorized November 17, 1994, reflects that the veteran 
had no recognized dependents for which he received 
additional VA compensation benefits.

In a November 18, 1994 letter, the Oakland, California, RO 
provided the veteran with a copy of the November 1994 
rating decision and indicated that he would be receiving a 
separate letter giving additional information about 
monetary benefits and his procedural and appellate rights.

In another November 18, 1994 letter, the Oakland, 
California, RO informed the veteran that his application 
did not contain his "DEPENDENT'S Social Security 
number(s)."  The RO indicated that the law required him to 
give VA that information and that if he did not, VA could 
not pay benefits to or on behalf of any person for whom VA 
did not have a Social Security number.  The RO noted that 
he was not required to obtain a Social Security number for 
a dependent in order to receive VA benefits for that 
individual if a Social Security number had not been 
assigned to that person, but that an explanation regarding 
those circumstances would need to be provided.  

The RO asked that the veteran provide this information as 
soon as possible, preferably within sixty days, and 
informed him that the information must be received within 
one year of the date of this letter and, if not, payment 
could only be authorized from the date VA receives the 
evidence.  

The RO asked the veteran to complete and returned the 
enclosed VA Form 21-686c (declaration of status of 
dependents).  The RO noted that it was essential that he 
provide the complete dates and places for all marriages 
for both him and his spouse and that his current spouse's 
Social Security number and date of birth were needed.  The 
RO also asked for certified copies of his marriage 
certificate and birth certificates for any of his 
children.  




On March 14, 2000, the RO received a VA Form 21-686c, 
completed by the veteran.  In that document, the veteran 
provided CA's Social Security number, the date and place 
of his marriage to CA, and the date and place of marriage 
to EA (previously known as EJ).  He reported that CA had 
no prior marriages.  He provided JA's Social Security 
number.  

He indicated that JA resided with him and CA until July 
1998, which was after his eighteenth birthday.  He noted 
that he and CA paid JA's living expenses and supported him 
until he graduated from a trade school in October 1999.  
He enclosed copies of his divorce decree from EA, his 
marriage certificate to CA, and JA's birth certificate. 

At a May 2002 hearing held at the RO before a Decision 
Review Officer (DRO), the veteran submitted a photocopy of 
a VA envelope postmarked November 23, 1994.  That envelope 
contains a notation indicating that a call was made on 
November 29, 1994, at "10:47 hours" and suggesting that 
the veteran's family documents were on file and that there 
were no problems.  The DRO verified the original copy of 
that envelope.  The veteran testified that he called the 
Oakland, California, VA RO immediately after receiving the 
November 18, 1994, letter regarding dependents.  The 
representative noted that the date on the VA envelope was 
the date that the veteran called that RO.  

The veteran claimed that he told a VA employee that his 
son, JA, did not yet have a Social Security number.  He 
said that the person he spoke with said that his claims 
file had been checked and told him that no additional 
information regarding dependents was needed.  He stated 
that he assumed that he was receiving additional VA 
compensation benefits for dependents until 2000 when he 
discovered that he was not.  The representative argued 
that the November 18, 1994, VA letter regarding dependents 
created an inferred claim for additional VA compensation 
benefits that was not adjudicated.  Transcript.



Criteria

The principles of administrative regularity dictate a 
presumption that government officials have properly 
discharged their official duties.  Warfield v. Gober, 10 
Vet. App. 483, 486 (1997).  However, the presumption of 
regularity is not absolute and may be rebutted by the 
submission of clear evidence to the contrary.  Id.  When 
the appellant submits clear evidence to the contrary, VA 
is no longer entitled to the benefit of the presumption 
and the burden then shifts to VA to show that a VA 
employee has properly discharged his or her official 
duties.  Id. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (2002).

Veterans who are entitled to compensation for service 
connected disabilities are entitled to additional 
compensation for dependents, including a spouse and a 
dependent child, provided that the disability is rated not 
less than 30 percent disabling.  See 38 U.S.C.A. § 1115 
(West 1991 & Supp. 2002).

The effective date of an award of additional compensation 
on account of dependents shall be from the effective date 
of such rating, but only if proof of a dependent is 
received within one year from the date of notification of 
such rating action.  See 38 U.S.C.A. § 5110(f) (West 
1991).  

The effective date of the award of any benefit or any 
increase therein by reason of marriage or the birth or 
adoption of a child shall be the date of such event if 
proof of such event is received by the Secretary within 
one year from the date of marriage, birth, or adoption.  
See 38 U.S.C.A. § 5110(n) (West 1991).  

Notwithstanding 38 U.S.C.A. § 5110, payment of monetary 
benefits based on original, reopened, or increased awards 
of compensation may not be made for any period prior to 
the first day of the calendar month following the month in 
which the award became effective.  See 38 U.S.C.A. § 5111 
(West 1991).  The term "increased award" means an award 
that is increased because of an added dependent.  See 
38 C.F.R. § 3.31 (2002).

With respect to the effective date for additional 
compensation or pension for dependents that the effective 
date will be the latest of the following dates: (1) date 
of claim; (2) date dependency arises; (3) effective date 
of the qualifying disability rating, provided evidence of 
dependency is received within one year of notification of 
such rating action; (4) date of commencement of veteran's 
award.  See 38 C.F.R. § 3.401(b) (2002).

The date of claim for additional compensation for 
dependents is defined as the date of veteran's marriage or 
birth of his or her child or adoption of a child, if the 
evidence of the event is received within one year of the 
event; otherwise, the date notice is received of the 
dependent's existence, if evidence is received within one 
year of notification of such rating action.  See 38 C.F.R. 
§ 3.401(b)(1) (2002).

The term "child" for purposes of additional compensation 
for a dependent child includes a legitimate child of a 
veteran who is a member of that veteran's household and 
(a) who is under the age of 18 years; (b) who, before 
reaching the age of 18 years, became permanently incapable 
of self-support; or (c) who, after reaching the age of 18 
and until completion of education or training (but not 
after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
See 38 C.F.R. § 3.57 (2002).

A specific claim in the form prescribed by VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 C.F.R. § 3.151 
(2002).



The term "claim" or "application" means a formal or 
informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  See 38 C.F.R. § 3.1(p) (2002).  
"Date of receipt" generally means the date on which a 
claim, information, or evidence was received by VA.  See 
38 C.F.R. § 3.1(r) (2002).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2002).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  The date of claim will be the date of the 
informal claim if a formal claim is filed within a year.  
See 38 C.F.R. § 3.155 (2002).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration 
of one year, further action will not be taken unless a new 
claim is received.  Should the right to benefits be 
finally established, pension, compensation, dependency and 
indemnity compensation, or monetary allowance under the 
provisions of 38 U.S.C.A. § 1805 based on such evidence 
shall commence not earlier than the date of filing of the 
new claim.  See 38 C.F.R. § 3.158 (2002).

For a reopened claim, the date of receipt of the claim or 
date entitlement arose, whichever is later, is the 
effective date for the claim.  See 38 C.F.R. § 3.400(r) 
(2002).



If a claimant's application is incomplete, the claimant 
will be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one 
year from the date of such notification, compensation may 
not be paid by reason of that application.  This applies 
to applications for increased benefits by reason of 
existence of a dependent.  See 38 C.F.R. § 3.109 (2002).

Marriage can be established by a copy or abstract of the 
public record of marriage containing sufficient data to 
identify the parties, the date and place of marriage, and 
the number of prior marriages if shown on the official 
record.  See 38 C.F.R. § 3.205(a) (2002).  In the absence 
of conflicting information, proof of marriage that meets 
the requirements of 38 C.F.R. § 3.205(a) together with the 
claimant's statement concerning the date, place and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that 
such facts, if they were to be corroborated by record 
evidence, would warrant acceptance of the marriage as 
valid.  See 38 C.F.R. § 3.205(b) (2002).

Age or relationship of a child can be established by a 
copy or abstract of the public record of birth.  See 
38 C.F.R. § 3.209(a) (2002).

Any person who applies for or receives any compensation 
benefits shall, as a condition for receipt or continued 
receipt of benefits, furnish VA upon request with his or 
her Social Security number and the Social Security number 
of any dependent or beneficiary on whose behalf, or based 
upon whom, benefits are sought or received.  However, no 
one shall be required to furnish a Social Security number 
for any person to whom none has been assigned.  See 
38 C.F.R. § 3.216 (2002).

The Board notes that the above-cited statutes and 
regulations were in effect in November 1994.  See 
38 U.S.C.A. §§ 1115, 5110, 5111 (West 1991 & Supp. 1994); 
38 C.F.R. §§ 3.1, 3.31, 3.57, 3.109, 3.151, 3.155, 3.158, 
3.205, 3.209, 3.216, 3.400, 3.401 (1994).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  See 
38 U.S.C.A. 5107 (West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The law eliminates the 
concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of 
Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  This law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
the VCAA of 2000.  See 38 C.F.R § 3.159 (2002).  The 
regulations pertaining to these claims merely implement 
the VCAA of 2000 and do not provide any rights other than 
those provided by the VCAA of 2000.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).

Although the RO did not consider the appellant's claim 
under the VCAA of 2000 and applicable regulations, VA has 
made all reasonable efforts to assist the appellant in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims and of the efforts to assist him.  Thus, VA's 
duties have been fulfilled and the Board may proceed to 
decide the claims without prejudice to the appellant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGPREC 16-92 (July 
24, 1992).

Through a statement of the case, the May 2002 hearing, and 
a supplemental statement of the case, the RO informed the 
veteran of the information and evidence necessary to 
substantiate his claims - evidence showing that he had 
provided the necessary information regarding dependents 
prior to March 14, 2000.  See 38 U.S.C.A. § 5103 (West 
Supp. 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159 (2002).  As for the duty to 
assist, a transcript of the May 2002 hearing is of record.  
Additionally, the Board is not aware of, and neither the 
veteran nor his representative has identified, any 
additional information or evidence that could be obtained 
to substantiate his claims.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent necessary; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duties to notify and to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a), 
5103 and 5103A (West Supp. 2002);  66 Fed. Red. 45, 630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Although the RO has not provided notice of the VCAA or 
adjudicated the veteran's claims with this law in mind, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time, because procedural actions of 
the RO are in essential agreement with and adhere to the 
mandates of this new law with respect to the duty to 
notify and the duty to assist the veteran in the 
development of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45, 620, 45, 630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).

In reaching this determination, the Board has considered 
the fact that the law with respect to the duty to assist 
has been significantly changed during the course of the 
appeal.  As a result, the Board has considered the 
applicability of Bernard, supra.

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues 
on appeal, and has done.  In view of the foregoing, the 
Board finds that he will not be prejudiced by its actions 
and that a remand of the case to the RO for consideration 
of his claims under the new law would only serve to 
further delay their resolution.

Therefore, no useful purpose would be served on remanding 
or deferring the matter simply for initial consideration 
of the VCAA by the RO.  This would result in additional 
and unnecessary burdens on VA, with no benefit flowing to 
the veteran.  The CAVC has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F. 3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  I fact, the CAVC recently 
stated, ""he VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of 
the veteran's claims on the merits.


Earlier Effective Dates for Additional Compensation

The veteran asserts that he called the Oakland, 
California, RO on November 29, 1994, and told a VA 
employee that he was still married to CA and that JA did 
not have a Social Security number.  He says that the VA 
employee checked his file and indicated that no additional 
information was needed and that dependent benefits for his 
spouse and child would be paid.  He argues that the VA 
employee failed to update his claims file to reflect 
entitlement to additional VA compensation benefits based 
on his dependent spouse and dependent child, JA.  The 
veteran submitted a copy of a VA envelope postmarked 
November 23, 1994, with a notation regarding a phone call 
on November 29, 1994, to support his assertion.  

If the veteran called, as alleged, the VA employee should 
have completed a report of contact, especially since the 
veteran claimed that JA did not have a Social Security 
number.  See 38 C.F.R. § 3.216 (1994).  Moreover, if the 
VA employee had relied on the information in the claims 
file regarding his marriage to CA, and if the VA employee 
had accepted the veteran's assertion that JA did not have 
a Social Security number, there should have been some 
documentation in the claims file reflecting that the 
veteran should be paid additional compensation benefits 
based on the recognition of a dependent spouse and a 
dependent child.  

It is presumed that VA employees have properly discharged 
their official duties absent clear evidence to the 
contrary.  Warfield, 10 Vet. App. at 486.  The veteran's 
assertion that he made the phone call in question is not 
clear evidence rebutting the presumption of regularity 
because his assertion was made many years after the 
alleged phone call.  Id.  Additionally, the notation on 
the November 23, 1994, VA envelope is not clear evidence 
rebutting the presumption of regularity because other than 
the postmark, there is no supporting evidence that the 
notation was actually written on November 29, 1994.  Id.

Moreover, the November 1984 claim reflects that VA, the 
veteran's daughter, had a Social Security number when she 
was only 11 years old and that JA, who was only 5 years 
old at the time did not have one.  Yet, the veteran claims 
that JA still did not have a Social Security number in 
November 1994 when he was 15 years old.  The law provides 
that JA should have had a Social Security number by the 
time that he was 15 years old.  See Omnibus Budget 
Reconciliation Act of 1990, Public Law 101-508 (required 
individuals filing a tax return due after December 31, 
1991, to include the taxpayer identification number - 
usually the Social Security number - of each dependent age 
1 and older); Tax Reform Act of 1986, Public Law 99-514 
(required individuals filing a tax return due after 
December 31, 1987, to include the taxpayer identification 
number - usually the Social Security number - of each 
dependent age 5 and older); Social Security Amendments of 
1972, Public Law 92-603 (authorized the Social Security 
Administration to enumerate children at the time they 
first entered school).  

Since it is presumed that VA employees have properly 
discharged their official duties absent clear evidence to 
the contrary, there is no persuasive evidence that the 
veteran called VA on November 29, 1994. 

Having determined that the veteran did not contact VA on 
November 29, 1994, the next matter is whether there was 
sufficient evidence in the claims file in November 1994 to 
establish entitlement to additional VA compensation 
benefits based on a dependent spouse or a dependent child.  
See McColley v. West, 13 Vet. App. 553 (2000).  In this 
regard, the representative in October 2002 written 
argument asserted that VA had constructive knowledge of 
the veteran's dependents.  

The claims file in November 1994 contained a copy of a 
marriage certificate issued by a government entity 
reflecting that the veteran had married CA in June 1978.  
In his November 1984 claim, the veteran certified that his 
marriage to EA had ended in divorce.  This evidence 
established that he had a valid marriage to CA.  See 
38 C.F.R. § 3.205 (1994).  Also, in his November 1984 
claim, he provided CA's Social Security number.  See 
38 C.F.R. § 3.216 (1994).  

However, the question is not whether the evidence in the 
claims file as of November 1994 showed that he was ever 
married to CA, but rather whether the evidence in the 
claims file as of November 1994 showed that he was still 
married to CA. 

The veteran reported in the January 1985 VA Form 10-10 
that he was still married to CA.  In the claim received on 
April 5, 1994, he reported that he had been married twice.  
However, that statement does not contain an assertion that 
he was actually still married to his second spouse.  At 
the September 1994 VA mental disorders examination, the 
veteran reported that his second marriage was in 1978 and, 
unlike the reporting of his first marriage, it was not 
noted that the second marriage had ended in divorce.  

Although the November 18, 1994, letter regarding 
dependents suggests that the RO assumed that the veteran 
was currently married, the evidence of record in the 
claims file in November 1994 did not establish that he was 
definitely still married to CA.  In that regard, the RO 
asked the veteran to complete a VA Form 21-686c in which 
the veteran would have indicated his current marital 
status.  See 38 C.F.R. § 3.109 (1994).  The veteran did 
not submit such a form until March 14, 2000.  Therefore, 
the evidence in the claims file as of November 1994 did 
not show that the veteran had a dependent spouse.  

With regard to a dependent child, the claims file in 
November 1994 contained a copy of JA's birth certificate 
issued by a government entity reflecting that he was the 
veteran's son.  See 38 C.F.R. § 3.209 (1994).  The veteran 
also reported at the September 1994 VA mental disorders 
examination that he had a 15-year-old child.  However, the 
RO needed JA's Social Security number or evidence of why 
JA did not have one to establish entitlement to additional 
VA compensation benefits based on recognition of a 
dependent child.  See 38 C.F.R. §§ 3.109, 3.216 (1994).  
In that regard, the RO in the November 18, 1994, letter 
asked the veteran for the JA's Social Security number.  



The veteran did not provide it until March 14, 2000.  
Accordingly, the evidence in the claims file as of 
November 1994 did not show that the veteran had a 
dependent child for purposes of additional VA compensation 
benefits.  

The representative argued at the May 2002 hearing that the 
veteran had an inferred claim for additional VA 
compensation benefits in November 1994 that should have 
been adjudicated.  The Board agrees that the veteran had a 
claim for additional VA compensation benefits at that 
time.  

In fact, to the extent that his reporting to VA of the 
existence of dependents raised a claim for additional VA 
compensation benefits, the RO properly mailed the veteran 
a VA Form 21-686c on November 18, 1994, and asked him to 
complete and submit it.  See 38 C.F.R. § 3.151 (1994).  
The veteran did not submit the VA Form 21-686c within a 
year of the request for completion of an application form.  
See 38 C.F.R. § 3.155 (1994).  Additionally, he did not 
provide a written statement indicating that he was still 
married to CA.  As noted above, there is no persuasive 
evidence that the veteran called VA on November 29, 1994, 
to report that he was still married to CA.  

Moreover, as previously noted, he did not within a year of 
the request provide a Social Security number for his 
child, JA, or provide a written statement explaining why 
JA did not have a Social Security number.  Also, there is 
no persuasive evidence that the veteran called VA on 
November 29, 1994, to report that JA did not have a Social 
Security number.  

The duty to assist in the development and adjudication of 
a claim is not a one-way street.  See Zarycki v. Brown, 6 
Vet. App. 91 (1993).  Therefore, the veteran abandoned his 
claims for additional VA compensation benefits based on a 
dependent spouse and a dependent child.  See 38 C.F.R. 
§ 3.158 (1994).  Since the veteran abandoned those claims, 
the RO did not have to formally adjudicate those claims.  
See id.    

Since the claims were abandoned, the dates of the claims 
are the dates of the receipt of the new claims.  See 
38 C.F.R. § 3.400(r) (2002).  In this case, the date of 
the new claims is March 14, 2000, the date the RO received 
a VA Form 21-686c from the veteran, indicating that he was 
still married to CA and providing the Social Security 
number of JA.  As for the dependent spouse, the effective 
date for payment for additional VA compensation benefits 
is April 1, 2000, because that day is the first day of the 
calendar month following the month in which the award 
became effective.  See 38 U.S.C.A. § 5111 (West 1991); 
38 C.F.R. § 3.31 (2002).  Therefore, an effective date 
earlier than April 1, 2000, for payment of additional VA 
compensation benefits based on the recognition of a 
dependent spouse is not warranted.  

As for a dependent child, since the RO did not receive 
evidence - specifically a Social Security number or a 
written statement explaining why JA did not have one - 
until March 14, 2000, the veteran's son, JA, could not 
have been considered a dependent child prior to April 1, 
2000, for purposes of an award of additional VA 
compensation benefits.  Accordingly, that claim is denied.


ORDER

Entitlement to an effective date prior to April 1, 2000, 
for payment of additional VA compensation benefits based 
on the recognition of a dependent spouse, is denied.

The claim that the veteran's son, JA, should have been 
considered a dependent child prior to April 1, 2000, for 
purposes of an award of additional VA compensation 
benefits is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

